Citation Nr: 1028525	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-35 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a 100 percent disability rating for schizophrenia 
from September 1, 1980 to May 30, 1985.

The issue of whether a February 1983 decision of the Board of 
Veterans' Appeals (Board) should be revised or reversed on the 
basis of CUE is the subject of a separate decision under a 
different docket number). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1973.  

This matter comes before the Board on appeal from an October 2006 
rating decision, by the Cleveland, Ohio, Regional Office (RO), 
which addressed a claim for the award of a 100 percent disability 
rating for schizophrenia from September 1, 1980 to May 30, 1985.  


FINDINGS OF FACT

1.  In a separate decision, released simultaneously with this 
decision, the Board found that a February 1983 Board decision was 
clearly and unmistakably erroneous in not restoring a 100 percent 
disability rating for the Veteran's schizophrenia from September 
1, 1980.  

2.  Rating decisions in 1981 that had confirmed a 70 percent 
rating were subsumed in the Board's 1983 decision; an October 
1983 decision that confirmed a 70 percent rating was clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

A 100 percent rating for schizophrenia should be awarded from 
September 1, 1980, to May 31, 1985.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2009); 38 C.F.R. §§ 3.343, 3.344 
(1984).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1975, the RO granted service connection for 
schizophrenia and assigned a 100 percent disability rating, 
effective May 30, 1974; this decision was based on a finding that 
the condition arose within the presumptive period after discharge 
from service.  The Veteran did not appeal that determination.  
Subsequently, in a rating action in June 1980, the RO reduced the 
rating for the Veteran's schizophrenia from 100 percent to 70 
percent, effective September 1, 1980.  A June 1981 rating 
decision confirmed the reduction.  In September 1981, the Veteran 
submitted a claim for pension benefits (VA Form 21-527), which 
the RO construed as a claim for an increased rating.  By rating 
actions in October and December 1981, the RO confirmed and 
continued the 70 percent rating for schizophrenia.  

In a decision dated February 18, 1983, the Board determined that 
the appeal was taken from a rating decision of June 1980, which 
assigned a 70 percent evaluation for the Veteran's psychiatric 
disorder.  The Board determined that a rating in excess of 70 
percent was not warranted for the Veteran's disorder.  

In a separate decision issued simultaneously with this one, the 
Board finds that the 1983 Board decision was clearly and 
unmistakably erroneous in not restoring the 100 percent rating 
for schizophrenia.  That rating will now be assigned as if it had 
been granted by the Board in 1983--in other words, from the date 
of the reduction, September 1, 1980.  (The separate decision 
finding CUE results in such an award, effective from the date of 
reduction.)

The rating decisions confirming a 70 percent rating, which were 
entered by the RO before the Board took action in 1983, are 
subsumed in the Board's 1983 decision, and those decisions are 
likewise deemed erroneous by operation of the Board's present 
decision finding CUE in the 1983 denial of the 100 percent 
rating.  As for the only rating action taken by the RO after the 
Board's 1983 decision, and before the July 1985 award of a 100 
percent rating, the Board finds that that decision was also the 
product of CUE.  

An October 1983 rating decision confirmed and continued the then-
assigned 70 percent rating.  The RO did not undertake a reduction 
action and follow the procedures required under then extant 
regulations set forth in 38 C.F.R. § 3.105(e).  See the Board's 
analysis of the motion to revise the Board's 1983 decision.  For 
the same reasons as set forth in the Board's decision to restore 
the 100 percent rating, the October 1983 decision cannot stand.  
Therefore, the 100 percent rating should be restored from 
September 1, 1980, to May 31, 1985.  


ORDER

A 100 percent rating from September 1, 1980, to May 31, 1985, is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


